 


116 HR 6396 IH: Responsible Relief for Americans Act
U.S. House of Representatives
2020-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 6396 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2020 
Mr. Biggs (for himself, Mr. Harris, Mr. Perry, Mr. Roy, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and Labor, Oversight and Reform, House Administration, Energy and Commerce, Small Business, the Judiciary, Financial Services, Veterans' Affairs, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide tax and regulatory relief and health care flexibility to individuals and businesses affected by the 2020 coronavirus pandemic. 
 
 
1.Short titleThis Act may be cited as Responsible Relief for Americans Act. IEliminating paid leave mandate 1.Eliminating paid leave mandate (a)Strike section 102(a)(1)(F) of the Family Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)(F)). 
(b)Strike section 110 of the Family Medical Leave Act of 1993 (29 U.S.C. 2920). (c)Strike division E of Public Law 116–127. 
IIAddressing pharmaceutical supply chain 
1.Supply chain reporting 
(a)Section 506C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356c) is amended— (1)in subsection (a)— 
(A)in paragraph (1)(C), by inserting or any such drug that is critical to the public health during a public health emergency determined under section 319 of the Public Health Service Act after during surgery; and (B)in the flush text at the end— 
(i)by inserting , or a discontinuance or an interruption in the manufacture of the active pharmaceutical ingredients of such drug, before that is likely; and (ii)by adding at the end the following: Notification under this subsection shall include disclosure of reasons for the discontinuation or interruption, as applicable; if an active pharmaceutical ingredient is a reason for, or risk factor in, such discontinuation or interruption, the source of the active pharmaceutical ingredient and any alternative sources for the active pharmaceutical ingredient known by the manufacturer; whether any associated medical devices used for preparation or administration included in the finished dosage form is a reason for, or a risk factor in, such discontinuation or interruption; the expected duration of the interruption; and such other information as the Secretary may require.; and 
(2)by adding at the end the following:  (j)Additional manufacturer reporting for essential drugs and devicesEach manufacturer of a drug described in subsection (a) shall provide to the Food and Drug Administration, on an annual basis, or more frequently at the request of the Secretary, information related to the manufacturing capacity of such drug. Such information shall include— 
(1)details about— (A)all locations of production; 
(B)the sourcing of all component parts; (C)the sourcing of any active pharmaceutical ingredients; and 
(D)the use of any scarce or raw materials; and (2)any other information determined by the Secretary to be relevant to the security of the supply chain of the drug or device.. 
IIISmall Business Prosperity Act 
1.Increase and expansion of deduction for qualified business income 
(a)Deduction made permanentSection 199A of the Internal Revenue Code of 1986 is amended by striking subsection (i). (b)Deduction To achieve a top rate on qualified business income of 21 percentSubsections (a)(2), (b)(1)(B), and (b)(2)(A) of section 199A of such Code are each amended by striking 20 percent and inserting 43 percent (47 percent in the case of any taxable year beginning after December 31, 2025). 
(c)Repeal of limitation based on W–2 wages paid with respect to the trade or businessSection 199A(b)(2) of section 199A of such Code, as amended by subsection (a), is amended to read as follows:  (2)Determination of deductible amount for each trade or businessThe amount determined under this paragraph with respect to any qualified trade or business is 43 percent (47 percent in the case of any taxable year beginning after December 31, 2025) of the taxpayer’s qualified business income with respect to the qualified trade or business.. 
(d)Repeal of exclusion of specified service trades or businessesSection 199A(d) of such Code is amended to read as follows:  (d)Qualified trade or businessFor purposes of this section, the term qualified trade or business means any trade or business other than the trade or business of performing services as an employee.. 
(e)Conforming amendments 
(1)Section 199A(b) of such Code, as amended by subsection (d), is amended— (A)by striking paragraphs (3), (4), and (6), and redesignating paragraphs (5) and (7) as paragraphs (3) and (4); and 
(B)by striking the lesser of— and all that follows in paragraph (4) (as so redesignated) and inserting 9 percent of so much of the qualified business income with respect to such trade or business as is properly allocable to qualified payments received from such cooperative. (2)Section 199A(e) of such Code is amended by striking paragraph (2). 
(3)Section 199A(f)(1) of such Code is amended to read as follows:  (1)Application to partnerships and S corporations (A)In generalIn the case of a partnership or S corporation— 
(i)this section shall be applied at the partner or shareholder level, and (ii)each partner or shareholder shall take into account such person’s allocable share of each qualified item of income, gain, deduction, and loss.For purposes of this subparagraph, in the case of an S corporation, an allocable share shall be the shareholder’s pro rata share of an item. 
(B)Treatment of trades or business in Puerto RicoIn the case of any taxpayer with qualified business income from sources within the commonwealth of Puerto Rico, if all such income is taxable under section 1 for such taxable year, then for purposes of determining the qualified business income of such taxpayer for such taxable year, the term United States shall include the Commonwealth of Puerto Rico.. (4)Section 199A(f)(4)(A) of such Code is amended by striking and wages. 
(5)Section 199A(g)(1) of such Code is amended by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B). (6)Section 199A of such Code is amended by striking subsection (h). 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 2.No taxable event for change of corporate formNotwithstanding any provision of the Internal Revenue Code of 1986, a change in the organizational structure of a corporation, however organized, into another organizational structure is not a taxable event for the purposes of such Code if there is no change among the owners, their ownership interests, or the assets of the organization (other than a de minimis change in such assets). The preceding sentence shall apply to changes in organizational structure occurring after December 31, 2019. 
3.Repeal of estate tax and retention of basis step-up Effective for estates of decedents dying after December 31, 2019, chapter 11 of the Internal Revenue Code of 1986 is repealed. IVKeeping American Workers Employed and Paid Act 1.DefinitionsIn this title— 
(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; (2)the term covered small business concern means a small business concern that has experienced, as a result of COVID–19— 
(A)supply chain disruptions, including changes in— (i)quantity and lead time, including the number of shipments of components and delays in shipments; 
(ii)quality, including shortages in supply for quality control reasons; and (iii)technology, including a compromised payment network; 
(B)staffing challenges; (C)a decrease in sales or customers; or 
(D)a closure; and (3)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 636). 
2.Paycheck protection program 
(a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended— (1)in paragraph (2)— 
(A)in subparagraph (A), in the matter preceding clause (i), by striking and (E) and inserting (E), and (F); and (B)by adding at the end the following: 
 
(F)Participation in the paycheck protection programIn an agreement to participate in a loan on a deferred basis under paragraph (36), the participation by the Administration shall be 100 percent.; and (2)by adding at the end the following: 
 
(36)Paycheck Protection Program 
(A)DefinitionsIn this paragraph— (i)the terms appropriate Federal banking agency and insured depository institution have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); 
(ii)the term covered loan means a loan made under this paragraph during the covered period; (iii)the term covered period means the period beginning on February 15, 2020, and ending on June 30, 2020; 
(iv)the term eligible recipient means an individual or entity that is eligible to receive a covered loan; (v)the term eligible self-employed individual has the meaning given the term in section 7002(b) of the Families First Coronavirus Response Act (Public Law 116–127); 
(vi)the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and that is exempt from taxation under section 501(a) of such Code; (vii)the term payroll costs— 
(I)means— (aa)the sum of payments of any compensation with respect to employees that is a— 
(AA)salary or wage; (BB)payment of cash tip or equivalent; 
(CC)payment for vacation, parental, family, medical, or sick leave; (DD)allowance for dismissal or separation; 
(EE)payment required for the provisions of group health care benefits, including insurance premiums; (FF)payment of any retirement benefit; or 
(GG)payment of State or local tax assessed on the compensation of employees; and (bb)the sum of payments of any compensation to a sole proprietor or independent contractor that is a wage, commission, or similar compensation and that is in an amount that is not more than $100,000 in 1 year, as prorated for the covered period; and 
(II)shall not include— (aa)the compensation of an individual employee in excess of an annual salary of $100,000, as prorated for the covered period; 
(bb)taxes imposed or withheld under chapters 21, 22, or 24 of the Internal Revenue Code of 1986 during the covered period; (cc)any compensation of an employee whose principal place of residence is outside of the United States; 
(dd)qualified sick leave wages for which a credit is allowed under section 7001 of the Families First Coronavirus Response Act (Public Law 116–127); or (ee)qualified family leave wages for which a credit is allowed under section 7003 of the Families First Coronavirus Response Act (Public Law 116–127); and 
(viii)the term veterans organization means an organization that is described in section 501(c)(19) of the Internal Revenue Code that is exempt from taxation under section 501(a) of such Code. (B)Small business interruption loansExcept as otherwise provided in this paragraph, the Administrator may guarantee covered loans under the same terms, conditions, and processes as a loan made under this subsection. 
(C)Registration of loansNot later than 15 days after the date on which a loan is made under this paragraph, the Administration shall register the loan using the TIN (as defined in section 7701 of the Internal Revenue Code of 1986) assigned to the borrower. (D)Increased eligibility for certain small businesses and organizations (i)In generalDuring the covered period, in addition to small business concerns, any business concern, nonprofit organization, or veterans organization shall be eligible to receive a covered loan if the business concern, nonprofit organization, or veterans organization employs not more than the greater of— 
(I)500 employees; or (II)if applicable, the size standard in number of employees established by the Administration for the industry in which the business concern, nonprofit organization, or veterans organization operates. 
(ii)Inclusion of sole proprietors, independent contractors, and eligible self-employed individuals 
(I)In generalDuring the covered period, individuals who operate under a sole proprietorship or as an independent contractor and eligible self-employed individuals shall be eligible to receive a covered loan. (II)DocumentationAn eligible self-employed individual seeking a covered loan shall submit payroll tax filings reported to the Internal Revenue Service. 
(iii)Business concerns with more than 1 physical locationDuring the covered period, any business concern that employs not more than 500 employees per physical location of the business concern and that is assigned a North American Industry Classification System code beginning with 72 at the time of disbursal shall be eligible to receive a covered loan. (iv)Waiver of affiliation rulesDuring the covered period, the provisions applicable to affiliations under section 121.103 of title 13, Code of Federal Regulations, or any successor regulation, are waived with respect to eligibility for a covered loan for— 
(I)any business concern with not more than 500 employees that, as of the date on which the covered loan is disbursed, is assigned a North American Industry Classification System code beginning with 72; (II)any business concern operating as a franchise that is assigned a franchise identifier code by the Administration; and 
(III)any business concern that receives financial assistance from a company licensed under section 301 of the Small Business Investment Act of 1958 (15 U.S.C. 681). (v)EmployeeFor purposes of determining whether a business concern, nonprofit organization, veterans organization, or Tribal business concern described in section 31(b)(2)(C) employs not more than 500 employees under clause (i)(I), the term employee includes individuals employed on a full-time, part-time, or other basis. 
(vi)AffiliationThe provisions applicable to affiliations under section 121.103 of title 13, Code of Federal Regulations, or any successor thereto, shall apply with respect to a nonprofit organization and a veterans organization in the same manner as with respect to a small business concern. (E)Maximum loan amountDuring the covered period, with respect to a covered loan, the maximum loan amount shall be the lesser of— 
(i) 
(I)the product obtained by multiplying— (aa)the average total monthly payments by the applicant for payroll costs incurred during the 1-year period before the date on which the loan is made, except that, in the case of an applicant that is a seasonal employer, as determined by the Administrator, the average total monthly payments for payroll shall be for the 12-week period beginning February 15, 2019, or at the election of the eligible recipient, March 1, 2019, and ending June 30, 2019; by 
(bb)2.5; or (II)if requested by an otherwise eligible recipient that was not in business during the period beginning on February 15, 2019, and ending on June 30, 2019, the product obtained by multiplying— 
(aa)the average total monthly payments by the applicant for payroll costs incurred during the period beginning on January 1, 2020, and ending on February 29, 2020; by (bb)2.5; or 
(ii)$10,000,000. (F)Allowable uses of covered loans (i)In generalDuring the covered period, an eligible recipient may, in addition to the allowable uses of a loan made under this subsection, use the proceeds of the covered loan for— 
(I)payroll costs; (II)costs related to the continuation of group health care benefits during periods of paid sick, medical, or family leave, and insurance premiums; 
(III)employee salaries, commissions, or similar compensations; (IV)mortgage payments; 
(V)rent (including rent under a lease agreement); (VI)utilities; and 
(VII)interest on any other debt obligations that were incurred before the covered period. (ii)Delegated authority (I)In generalFor purposes of making covered loans for the purposes described in clause (i), a lender approved under this paragraph shall be considered to have delegated authority to make and approve covered loans, subject to the provisions of this paragraph. 
(II)ConsiderationsIn evaluating the eligibility of a borrower for a covered loan with the terms described in this paragraph, a lender shall consider whether the borrower— (aa)was in operation on February 15, 2020; 
(bb) 
(AA)had employees for whom the borrower paid salaries and payroll taxes; or (BB)paid independent contractors, as reported on a Form 1099–MISC; and 
(cc)is substantially impacted by public health restrictions related to the Coronavirus 2019 (COVID–19). (iii)Additional lendersThe authority to make loans under this paragraph shall be extended to additional lenders determined by the Administrator and the Secretary of the Treasury to have the necessary qualifications to process, close, disburse and service loans made with the guarantee of the Administration. 
(iv)LimitationAn eligible recipient of a covered loan for purposes of paying payroll costs and other obligations described in this subparagraph shall not be eligible to receive an economic injury disaster loan under subsection (b)(2) for the same purpose. (G)Borrower requirements (i)CertificationAn eligible recipient applying for a covered loan shall make a good faith certification— 
(I)that the uncertainty of current economic conditions makes necessary the loan request to support the ongoing operations of the eligible recipient; and (II)acknowledging that funds will be used to retain workers and maintain payroll or make mortgage payments, lease payments, and utility payments. 
(ii)Full-time equivalent employeesAn eligible recipient of a covered loan shall maintain an average monthly number of full-time equivalent employees (as defined in section 45R(d)(2) of the Internal Revenue Code of 1986) during the covered period that is not less than the average monthly number of full-time equivalent employees during the applicable period described in subclause (I)(aa) or subclause (II)(aa) of subparagraph (E)(i). (H)Fee waiverDuring the covered period, with respect to a covered loan— 
(i)in lieu of the fee otherwise applicable under paragraph (23)(A), the Administrator shall collect no fee; and (ii)in lieu of the fee otherwise applicable under paragraph (18)(A), the Administrator shall collect no fee. 
(I)Credit elsewhereDuring the covered period, the requirement that a small business concern is unable to obtain credit elsewhere, as defined in section 3(h), shall not apply to a covered loan. (J)Collateral and personal guarantee requirementsDuring the covered period, with respect to a covered loan— 
(i)no collateral shall be required for the covered loan; and (ii)no personal guarantee shall be required for the covered loan. 
(K)Maturity for loans with remaining balance after application of forgivenessWith respect to a covered loan that has a remaining balance after reduction based on the loan forgiveness amount under section 1105 of the CARES Act— (i)the remaining balance shall continue to be guaranteed by the Administration under this subsection; and 
(ii)the covered loan shall have a maximum maturity of 10 years from the date on which the borrower applies for loan forgiveness under that section. (L)Interest rate requirementsDuring the covered period, a covered loan shall bear an interest rate in accordance with the maximum interest rate in effect on February 15, 2020, for a loan under this subsection. 
(M)Subsidy recoupment feeNotwithstanding any other provision of law, a covered loan shall not be subject to a subsidy recoupment fee. (N)Loan deferment (i)Definition of impacted borrower (I)In generalIn this subparagraph, the term impacted borrower means an eligible recipient that— 
(aa)is in operation on February 15, 2020; and (bb)has an application for a covered loan that is approved or pending approval on or after the date of enactment of this paragraph. 
(II)PresumptionFor purposes of this subparagraph, an impacted borrower is presumed to have been adversely impacted by COVID–19. (ii)DeferralDuring the covered period, the Administrator shall— 
(I)consider each eligible recipient that applies for a covered loan to be an impacted borrower; and (II)require lenders under this subsection to provide complete payment deferment relief for impacted borrowers with covered loans for a period of not more than 1 year. 
(iii)Secondary marketDuring the covered period, with respect to a covered loan that is sold on the secondary market, if an investor declines to approve a deferral requested by a lender under clause (ii), the Administrator shall exercise the authority to purchase the loan so that the impacted borrower may receive a deferral for a period of not more than 1 year. (iv)GuidanceNot later than 30 days after the date of enactment of this paragraph, the Administrator shall provide guidance to lenders under this paragraph on the deferment process described in this subparagraph. 
(O)Secondary market salesA covered loan shall not be eligible to be sold in the secondary market until the covered recipient of the covered loan has requested the loan forgiveness authorized under section 1105 of the CARES Act and the Administrator has finally determined the amount of any forgiveness to which the eligible recipient is entitled and has made payment to the lender. Any remaining balance on the loan after the application of that payment may be sold in the secondary market. (P)Regulatory capital requirements (i)Risk weightWith respect to the appropriate Federal banking agencies applying capital requirements under their respective risk-based capital requirements, a covered loan shall receive a risk weight of zero percent. 
(ii)Temporary relief from TDR disclosuresNotwithstanding any other provision of law, an insured depository institution that modifies a covered loan in relation to COVID–19-related difficulties in a troubled debt restructuring on or after March 13, 2020, shall not be required to comply with the Financial Accounting Standards Board Accounting Standards Codification Subtopic 310–40 (Receivables—Troubled Debt Restructurings by Creditors) for purposes of compliance with the requirements of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), until such time and under such circumstances as the appropriate Federal banking agency determines appropriate. (Q)Reimbursement for processing (i)In generalThe Administrator shall reimburse a lender authorized to make a covered loan at a rate of 5 percent of the balance of the financing outstanding at the time of disbursement of the covered loan. 
(ii)TimingA reimbursement described in clause (i) shall be made not later than 5 days after the disbursement of the covered loan. (R)DuplicationNothing in this paragraph shall prohibit a recipient of an economic injury disaster loan made under subsection (b)(2) during the period beginning on February 15, 2020, and ending on March 31, 2020, from receiving assistance under this paragraph.. 
(b)Commitments for 7(a) loansDuring the period beginning on February 15, 2020, and ending on June 30, 2020— (1)the amount authorized for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), including loans made under paragraph (36) of such section, as added by subsection (a), shall be $349,000,000,000; and 
(2)the amount authorized for commitments for such loans under the heading Business Loans Program Account under the heading Small Business Administration under title V of division C of the Consolidated Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2475) shall not apply. (c)Express loans (1)In generalSection 7(a)(31)(D) of the Small Business Act (15 U.S.C. 636(a)(31)(D)) is amended by striking $350,000 and inserting $1,000,000. 
(2)Prospective repealEffective on January 1, 2021, section 7(a)(31)(D) of the Small Business Act (15 U.S.C. 636(a)(31)(D)) is amended by striking $1,000,000 and inserting $350,000. (d)Interim ruleOn and after the date of enactment of this Act, the interim final rule published by the Administrator entitled Express Loan Programs: Affiliation Standards (85 Fed. Reg. 7622 (February 10, 2020)) shall have no force or effect. 
3.Waiver of matching funds requirement under the women’s business center programDuring the 3-month period beginning on the date of enactment of this Act, the requirement relating to obtaining cash contributions from non-Federal sources under section 29(c)(1) of the Small Business Act (15 U.S.C. 656(c)(1)) is waived for any recipient of assistance under such section 29. 4.Loan forgiveness (a)DefinitionsIn this section— 
(1)the term covered loan means a loan guaranteed under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by Section 2; (2)the term covered mortgage obligation means any indebtedness or debt instrument incurred in the ordinary course of business that— 
(A)is a liability of the borrower; (B)is a mortgage on real or personal property; and 
(C)was incurred before February 15, 2020; (3)the term covered period means the 8-week period beginning on the date of the origination of a covered loan; 
(4)the term covered rent obligation means rent obligated under a leasing agreement in force before February 15, 2020; (5)the term covered utility payment means payment for a service for the distribution of electricity, gas, water, transportation, telephone, or internet access for which service began before February 15, 2020; 
(6)the term eligible recipient means the recipient of a covered loan; (7)the term expected forgiveness amount means the amount of principal that a lender reasonably expects a borrower to expend during the covered period on the sum of any— 
(A)payroll costs; (B)payments of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation); 
(C)payments on any covered rent obligation; and (D)covered utility payments; and 
(8)the term payroll costs has the meaning given that term in paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by Section 2 of this Act. (b)ForgivenessAn eligible recipient shall be eligible for forgiveness of indebtedness on a covered loan in an amount equal to the sum of the following costs incurred and payments made during the covered period: 
(1)Payroll costs. (2)Any payment of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation). 
(3)Any payment on any covered rent obligation. (4)Any covered utility payment. 
(c)Treatment of amounts forgiven 
(1)In generalAmounts which have been forgiven under this section shall be considered canceled indebtedness by a lender authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). (2)Purchase of guaranteesFor purposes of the purchase of the guarantee for a covered loan by the Administrator, amounts which are forgiven under this section shall be treated in accordance with the procedures that are otherwise applicable to a loan guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). 
(3)RemittanceNot later than 90 days after the date on which the amount of forgiveness under this section is determined, the Administrator shall remit to the lender an amount equal to the amount of forgiveness, plus any interest accrued through the date of payment. (4)Advance purchase of covered loan (A)ReportA lender authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) may report to the Administrator an expected forgiveness amount on a covered loan or on a pool of covered loans of up to 100 percent of the principal on the covered loan or pool of covered loans, respectively. 
(B)PurchaseThe Administrator shall purchase the expected forgiveness amount described in subparagraph (A) as if the amount were the principal amount of a loan guaranteed under section 7(a) of the Small Business Act 636(a)). (C)TimingNot later than 5 days after the date on which the Administrator receives a report under subparagraph (A), the Administrator shall purchase the expected forgiveness amount under subparagraph (B) with respect to each covered loan to which the report relates. 
(d)Limits on amount of forgiveness 
(1)Amount may not exceed principalThe amount of loan forgiveness under this section shall not exceed the principal amount of the financing made available under the applicable covered loan. (2)Reduction based on reduction in number of employees (A)In generalThe amount of loan forgiveness under this section shall be reduced, but not increased, by multiplying the amount described in subsection (b) by the quotient obtained by dividing— 
(i)the average number of full-time equivalent employees per month employed by the eligible recipient during the covered period; by (ii) (I)the average number of full-time equivalent employees per month employed by the eligible recipient during the period beginning on February 15, 2019, and ending on June 30, 2019; 
(II)if the eligible recipient was not in operation before June 30, 2019, the average number of full-time equivalent employees per month employed by the eligible recipient during the period beginning on January 1, 2020, and ending on February 29, 2020; or (III)in the case of an eligible recipient that is a seasonal employer, as determined by the Administrator, the average number of full-time equivalent employees per month employed by the eligible recipient during the period beginning on February 15, 2019, and ending on June 30, 2019. 
(B)Calculation of average number of employeesFor purposes of subparagraph (A), the average number of full-time equivalent employees shall be determined by calculating the average number of full-time equivalent employees for each pay period falling within a month. (3)Reduction relating to salary and wages (A)In generalThe amount of loan forgiveness under this section shall be reduced by the amount of any reduction in total salary or wages of any employee described in subparagraph (B) during the covered period that is in excess of 25 percent of the total salary or wages of the employee during the most recent full quarter during which the employee was employed before the covered period. 
(B)Employees describedAn employee described in this subparagraph is any employee who did not receive, during any single pay period during 2019, wages or salary at an annualized rate of pay in an amount more than $100,000. (4)Exception for tipped workersAn eligible recipient with tipped employees described in section 3(m)(2)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)) may receive forgiveness for additional wages paid to those employees. 
(5)Exemption for re-hires 
(A)In generalIn a circumstance described in subparagraph (B), the amount of loan forgiveness under this section shall be determined without regard to a reduction in the number of full-time equivalent employees of an eligible recipient or a reduction in the salary of 1 or more employees of the eligible recipient, as applicable, during the period beginning on February 15, 2020, and ending on April 1, 2020. (B)CircumstancesA circumstance described in this subparagraph is a circumstance— 
(i)in which— (I)during the period beginning on February 15, 2020, and ending on April 1, 2020, there is a reduction, as compared to February 15, 2020, in the number of full-time equivalent employees of an eligible recipient; and 
(II)not later than June 30, 2020, the eligible employer has eliminated the reduction in the number of full-time equivalent employees; (ii)in which— 
(I)during the period beginning on February 15, 2020, and ending on April 1, 2020, there is a reduction, as compared to February 15, 2020, in the salary or wages of 1 or more employees of the eligible recipient; and (II)not later than June 30, 2020, the eligible employer has eliminated the reduction in the salary or wages of such employees; or 
(iii)in which the events described in clause (i) and (ii) occur. (e)ApplicationAn eligible recipient seeking loan forgiveness under this section shall submit to the lender that originated the covered loan an application, which shall include— 
(1)documentation verifying the number of full-time equivalent employees on payroll and pay rates for the periods described in subsection (d), including— (A)payroll tax filings reported to the Internal Revenue Service; and 
(B)State income, payroll, and unemployment insurance filings; (2)documentation, including cancelled checks, payment receipts, transcripts of accounts, or other documents verifying payments on covered mortgage obligations, payments on covered lease obligations, and covered utility payments; 
(3)a certification from a representative of the eligible recipient authorized to make such certifications that— (A)the documentation presented is true and correct; and 
(B)the amount for which forgiveness is requested was used to retain employees, make interest payments on a covered mortgage obligation, make payments on a covered rent obligation, or make covered utility payments; and (4)any other documentation the Administrator determines necessary. 
(f)Prohibition on forgiveness without documentationNo eligible recipient shall receive forgiveness under this section without submitting to the lender that originated the covered loan the documentation required under subsection (e). (g)DecisionNot later than 60 days after the date on which a lender receives an application for loan forgiveness under this section from an eligible recipient, the lender shall issue a decision on the application. 
(h)Safe harborIf a lender determines that an eligible recipient has accurately verified the payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments during the covered period— (1)an enforcement action may not be taken against the lender under section 47(e) of the Small Business Act (15 U.S.C. 657t(e)) relating to loan forgiveness for the payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments, as the case may be; and 
(2)the lender shall not be subject to any penalties by the Administrator relating to loan forgiveness for the payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments, as the case may be. (i)TaxabilityCanceled indebtedness under this section shall be excluded from gross income for purposes of the Internal Revenue Code of 1986. 
(j)Rule of constructionThe cancellation of indebtedness on a covered loan under this section shall not otherwise modify the terms and conditions of the covered loan. (k)RegulationsNot later than 30 days after the date of enactment of this Act, the Administrator shall issue guidance and regulations implementing this section. 
5.Direct appropriations 
(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until September 30, 2021, for additional amounts— (1)$299,400,000,000 under the heading Small Business Administration—Business Loans Program Account for the cost of guaranteed loans as authorized under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 2(a) of this title; 
(2)$700,000,000 under the heading Small Business Administration—Salaries and Expenses for salaries and expenses of the Administration; and (3)$25,000,000 under the heading Small Business Administration—Office of Inspector General for necessary expenses of the Office of Inspector General of the Administration in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.). 
6.Contracting 
(a)DefinitionIn this section, the term covered entity means a small business concern or nonprofit organization— (1)that is a party to a contract with a Federal agency; and 
(2)for which the contractor performance is adversely impacted as a result of COVID–19. (b)Promotion of small business contracting (1)Small business contracting relief (A)In generalNotwithstanding any other provision of law or regulation, and except as provided in subparagraph (B), during the period beginning on the date of enactment of this Act and ending on September 30, 2021, the head of the Federal agency with which a covered entity has a contract shall provide the covered entity with the greater of— 
(i)30 additional days to carry out the responsibilities of the covered entity under the contract; or (ii)an additional amount of time to carry out the responsibilities of the covered entity under the contract that the head of the Federal agency determines to be appropriate after taking into consideration the severity of the adverse impact experienced by the covered entity. 
(B)Exclusion of mission-critical contractsSubparagraph (A) shall not apply to any contract that the head of the Federal agency that is a party to the contract determines is critical to carrying out the mission of the Federal agency. (2)Payment continuationIf the performance of all or any part of the work of a Federal goods or services contract with a contractor that is a small business concern or a nonprofit organization in force and effect during the period beginning on the date of enactment of this Act and ending on September 30, 2021, is unavoidably delayed or interrupted by the inability of the employees of the small business concern or nonprofit organization, as applicable, to access Government facilities, systems, or other Government-provided resources due to restrictions related to COVID–19 that have been imposed by any authority or due to orders or instructions issued by the contracting agency in response to COVID–19— 
(A)the Government shall pay the small business concern or nonprofit organization, as applicable, upon the submission of the documentation required by the contract and according to the terms specified in the contract, the prices stipulated in the contract for goods or services as if the small business concern or nonprofit organization, as applicable, had rendered and the Government accepted the goods or services; and (B)contractor delivery schedules shall be revised and the small business concern or nonprofit organization, as applicable, shall be eligible for equitable adjustments based on the revised schedules. 
(3)Prompt paymentsNotwithstanding any other provision of law or regulation, during any period in which the President invokes the authorities of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.), for any payment due by the head of a Federal agency on a contract for an item of property or service provided— (A)with respect to a prime contractor (as defined in section 8701 of title 41, United States Code) that is a small business concern or nonprofit organization, the head of the Federal agency shall, to the fullest extent permitted by law and to the maximum extent practicable, establish an accelerated payment date of 15 days after a proper invoice for the amount due is received; and 
(B)with respect to a prime contractor (as defined in section 8701 of title 41, United States Code) that subcontracts with a small business concern or nonprofit organization, the head of the Federal agency shall, to fullest extent permitted by law and to the maximum extent practicable, establish an accelerated payment date of 15 days after receipt of a proper invoice for the amount due if the prime contractor agrees to make payments to the subcontractor in accordance with the accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to the subcontractor. (4)Bar on multiple forms of contract reliefA small business concern or nonprofit organization may not receive a modification of terms or assistance under more than 1 paragraph of this subsection with respect to any single contract. 
(c)Resolicitation of contracts with small business concernsDuring fiscal years 2021 and 2022, a Federal agency shall not cancel a contract in which the prime contractor (as defined in section 8701 of title 41, United States Code) is a small business concern that defaulted on the terms of the contract directly or indirectly due to the COVID–19 unless the Director of Small and Disadvantaged Business Utilization of the Federal agency certifies that— (1)the contract is mission-critical; 
(2)resolicitation of the contract would allow a faster delivery than the small business concern could provide; and (3)the resolicitation of the contract is, to the greatest extent possible, awarded to another small business concern. 
7.United States Treasury program management authority 
(a)Authority To include additional financial institutionsThe Department of the Treasury, in consultation with the Administration, the Farm Credit Administration, and the other Federal financial regulatory agencies (as defined in section 313(r) of title 31, United States Code), shall establish criteria for insured depository institutions (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)), institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.), and other lenders that do not already participate in lending under programs of the Administration, to participate in the small business interruption loans program to provide loans under this section until the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) expires. (b)Safety and soundnessAn insured depository institution (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)), institution of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.), or other lender may only participate in the program established under this section if participation does not affect the safety and soundness of the institution or lender. 
(c)Regulations for lenders and loans 
(1)In generalThe Secretary of the Treasury, in consultation with the Administrator, shall issue regulations and guidance in order to direct additional lenders under this section and establish terms and conditions for small business interruption loans under this section, including terms concerning compensation, underwriting standards, interest rates, and maturity. (2)RequirementsThe terms and conditions established under paragraph (1) shall provide for the following: 
(A)A rate of interest that does not exceed the maximum permissible rate of interest available on a loan of comparable maturity under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 2 of this Act. (B)Terms and conditions that, to the maximum extent practicable, are the same as the terms and conditions required under the following provisions of paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 2 of this Act: 
(i)Subparagraph (D), pertaining to borrower eligibility. (ii)Subparagraph (E), pertaining to the maximum loan amount. 
(iii)Subparagraph (F)(i), pertaining to allowable uses of program loans. (iv)Subparagraph (H), pertaining to fee waivers. 
(v)Subparagraph (N), pertaining to loan deferment. (C)A guarantee percentage that, to the maximum extent practicable, is the same as the guarantee percentage required under subparagraph (F) of section 7(a)(2) of the Small Business Act (15 U.S.C. 636(a)(2)), as added by section 2 of this Act. 
(d)Additional regulations generallyThe Secretary of the Treasury may issue regulations and guidance as may be necessary to carry out the purposes of this section. (e)CertificationAs a condition of receiving a loan under this section, a borrower shall certify under terms acceptable to the Secretary of the Treasury that the borrower— 
(1)does not have an application pending for a loan under section 7(a) of the Small Business Act (15 U.S.C. 636(a)); and (2)has not received such a loan during the period beginning on February 15, 2020, and ending on December 31, 2020. 
(f)Program administrationUnder the infrastructure of the Department of the Treasury and with guidance from the Secretary of the Treasury, the Administrator shall administer the program established under this section, including the making and purchasing of guarantees on loans under the program, until the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) expires. (g)Criminal penaltiesA loan under this section shall be deemed to be a loan under the Small Business Act (15 U.S.C. 631 et seq.) for purposes of section 16 of such Act (15 U.S.C. 645). 
8.Emergency EIDL grants 
(a)DefinitionsIn this section— (1)the term covered period means the period beginning on January 31, 2020, and ending on December 31, 2020; and 
(2)the term eligible entity means— (A)a startup with not more than 500 employees; 
(B)any individual who operates under a sole proprietorship or as an independent contractor; (C)a cooperative with not more than 500 employees; or 
(D)an ESOP (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) with not more than 500 employees. (b)Eligible entitiesDuring the covered period, in addition to small business concerns, private nonprofit organizations, and small agricultural cooperatives, an eligible entity shall be eligible for a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)). 
(c)Terms; credit elsewhereWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 during the covered period, the Administrator shall waive— (1)any rules related the personal guarantee on advances and loans of not more than $200,000 during the covered period for all applicants; 
(2)the requirement that an applicant needs to be in business for the 1-year period before the disaster; and (3)the requirement in the flush matter following subparagraph (E) of section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), as so redesignated by subsection (f) of this section, that an applicant be unable to obtain credit elsewhere. 
(d)Approval and ability To repay for small dollar loansWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 during the covered period, a lender may— (1)approve an applicant based solely on the credit score of the applicant and shall not require an applicant to submit a tax return or a tax return transcript for such approval; or 
(2)use alternative appropriate methods to determine an applicant’s ability to repay. (e)Emergency grant (1)In generalDuring the covered period, an eligible entity that applies for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 may request that the Administrator provide an advance in the amount requested by such applicant (not to exceed $10,000) to such applicant within 3 days after the Administrator receives an application from such applicant. 
(2)VerificationBefore disbursing amounts under this subsection, the Administrator shall verify that the applicant is an eligible entity. (3)Use of fundsAn advance provided under this subsection may be used to address any allowable purpose for a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), including— 
(A)providing paid sick leave to employees unable to work due to the direct effect of the COVID–19; (B)maintaining payroll to retain employees during business disruptions or substantial slowdowns; 
(C)meeting increased costs to obtain materials unavailable from the applicant’s original source due to interrupted supply chains; (D)making rent or mortgage payments; and 
(E)repaying obligations that cannot be met due to revenue losses. (4)RepaymentAn applicant shall not be required to repay any amounts of an advance provided under this subsection, even if subsequently denied a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)). 
(5)Unemployment grantIf an applicant that receives an advance under this subsection transfers into the loan program under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), the advance amount shall be considered when determining loan forgiveness for a loan for payroll costs made under such section 7(a). (6)Authorization of appropriationsThere is authorized to be appropriated to the Administration $10,000,000,000 to carry out this subsection. 
(7)TerminationThe authority to carry out grants under this subsection shall terminate on December 30, 2020. (f)Emergencies involving Federal primary responsibility qualifying for SBA assistanceSection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended— 
(1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking or at the end; 
(3)in subparagraph (C), by striking or at the end; (4)by redesignating subparagraph (D) as subparagraph (E); 
(5)by inserting after subparagraph (C) the following:  (D)an emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)); or; and 
(6)in subparagraph (E), as so redesignated— (A)by striking or (C) and inserting (C), or (D); 
(B)by striking disaster declaration each place it appears and inserting disaster or emergency declaration; (C)by striking disaster has occurred and inserting disaster or emergency has occurred; 
(D)by striking such disaster and inserting such disaster or emergency; and (E)by striking disaster stricken and inserting disaster- or emergency-stricken; and 
(7)in the flush matter following subparagraph (E), as so redesignated, by striking the period at the end and inserting the following: : Provided further, That for purposes of subparagraph (D), the Administrator shall deem that such an emergency affects each State or subdivision thereof (including counties), and that each State or subdivision has sufficient economic damage to small business concerns to qualify for assistance under this paragraph and the Administrator shall accept applications for such assistance immediately.. 9.Subsidy for certain loan payments (a)Definition of covered loanIn this section, the term covered loan means a loan that is— 
(1)guaranteed by the Administration under— (A)section 7(a) of the Small Business Act (15 U.S.C. 636(a)), including a loan made under the Community Advantage Pilot Program of the Administration; or 
(B)title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.); or (2)made by an intermediary to a small business concern using loans or grants received under section 7(m) of the Small Business Act (15 U.S.C. 636(m)). 
(b)Sense of CongressIt is the sense of Congress that— (1)all borrowers are adversely affected by COVID–19; 
(2)relief payments by the Administration are appropriate for all borrowers; and (3)in addition to the relief provided under this Act, the Administration should encourage lenders to provide payment deferments, when appropriate, and to extend the maturity of covered loans, so as to avoid balloon payments or any requirement for increases in debt payments resulting from deferments provided by lenders during the period of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19). 
(c)Principal and interest payments 
(1)In generalThe Administrator shall pay the principal, interest, and any associated fees that are owed on a covered loan in a regular servicing status— (A)with respect to a covered loan made before the date of enactment of this Act and not on deferment, for the 6-month period beginning with the next payment due on the covered loan; 
(B)with respect to a covered loan made before the date of enactment of this Act and on deferment, for the 6-month period beginning with the next payment due on the covered loan after the deferment period; and (C)with respect to a covered loan made during the period beginning on the date of enactment of this Act and ending on the date that is 6 months after such date of enactment, for the 6-month period beginning with the first payment due on the covered loan. 
(2)Timing of paymentThe Administrator shall begin making payments under paragraph (1) on a covered loan not later than 30 days after the date on which the first such payment is due. (3)Application of paymentAny payment made by the Administrator under paragraph (1) shall be applied to the covered loan such that the borrower is relieved of the obligation to pay that amount. 
(d)Other requirementsThe Administrator shall— (1)communicate and coordinate with the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, and State bank regulators to encourage those entities to not require lenders to increase their reserves on account of receiving payments made by the Administrator under subsection (c); 
(2)waive statutory limits on maximum loan maturities for any covered loan durations where the lender provides a deferral and extends the maturity of covered loans during the 1-year period following the date of enactment of this Act; and (3)when necessary to provide more time because of the potential of higher volumes, travel restrictions, and the inability to access some properties during the COVID–19 pandemic, extend lender site visit requirements to— 
(A)not more than 60 days (which may be extended at the discretion of the Administration) after the occurrence of an adverse event, other than a payment default, causing a loan to be classified as in liquidation; and (B)not more than 90 days after a payment default. 
(e)Rule of constructionNothing in this section may be construed to limit the authority of the Administrator to make payments pursuant to subsection (c) with respect to a covered loan solely because the covered loan has been sold in the secondary market. (f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $16,800,000,000 to carry out this section. 
10.Emergency rulemaking authorityNot later than 15 days after the date of enactment of this Act, the Administrator shall issue regulations to carry out this Act and the amendments made by this Act without regard to the notice requirements under section 553(b) of title 5, United States Code. VRegulatory relief 1.Repealing burdensome regulations (a)Within 7 days of enactment of this Act, each agency (as defined in 5 U.S.C. 551) shall identify major regulations (as defined in 5 U.S.C. 804(2)) that, if amended, suspended, or repealed, would provide immediate financial or economic relief. 
(b)Within 15 days of enactment, each agency shall submit to the President a plan to immediately suspend enforcement of the regulations identified in accordance with subsection (a). (c)Regulations suspended in accordance with this section may not be reinstated unless approved by a joint resolution of Congress. 
(d)The requirements under chapter 5 of title 5, United States Code, shall not apply to the suspension of regulations identified under this section. VITemporary relief from home and auto loans 1.Foreclosure moratorium and consumer right to request forbearance (a)DefinitionsIn this section: 
(1)COVID–19 emergencyThe term COVID–19 emergency means the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.). (2)Federally backed mortgage loanThe term Federally backed mortgage loan includes any loan which is secured by a first or subordinate lien on residential real property (including individual units of condominiums and cooperatives) designed principally for the occupancy of from 1 to 4 families that is— 
(A)insured by the Federal Housing Administration under title II of the National Housing Act (12 U.S.C. 1707 et seq.); (B)insured under section 255 of the National Housing Act (12 U.S.C. 1715z–20); 
(C)guaranteed under section 184 or 184A of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a, 1715z–13b); (D)guaranteed or insured by the Department of Veterans Affairs; 
(E)guaranteed or insured by the Department of Agriculture; (F)made by the Department of Agriculture; or 
(G)purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association. (3)Covered periodThe term covered period means the period beginning on the date of enactment of this Act and ending on the sooner of— 
(A)the termination date of the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.); or (B)December 31, 2020. 
(4)Financial hardshipThe term financial hardship means an inability to meet basic living expenses for goods and services necessary for the borrower and his or her spouse and dependents. (b)Forbearance (1)In generalDuring the covered period, a borrower with a Federally backed mortgage loan experiencing a financial hardship due, directly or indirectly, to the COVID–19 emergency may request forbearance on the Federally backed mortgage loan, regardless of delinquency status, by— 
(A)submitting a request to the borrower’s servicer; and (B)affirming that the borrower is experiencing a financial hardship during the COVID–19 emergency. 
(2)Duration of forbearanceUpon a request by a borrower for forbearance under paragraph (1), such forbearance shall be granted for up to 60 days, and shall be extended for up to 4 periods of 30 days each at the request of the borrower, provided that, the borrower’s request for an extension is made during the covered period, and, at the borrower’s request, either the initial or extended period of forbearance may be shortened. (3)Accrual of interest or feesDuring a period of forbearance described in this subsection, no fees, penalties, or interest beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract, shall accrue on the borrower’s account. 
(c)Requirements for servicers 
(1)In generalUpon receiving a request for forbearance from a borrower under subsection (b), the servicer shall— (A)with no additional documentation required other than the borrower’s attestation to a financial hardship caused by the COVID–19 emergency and with no fees, penalties, or interest (beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract) charged to the borrower in connection with the forbearance, provide the forbearance for up to 60 days, which may be extended for up to 4 periods of 30 days each at the request of the borrower, provided that, the borrower’s request for an extension is made during the covered period, and, at the borrower’s request, either the initial or extended period of forbearance may be shortened; 
(B)while such forbearance is in effect, pay or advance funds to make disbursements in a timely manner from any escrow account established on the mortgage loan, and maintain regular communication with such borrower; and (C)before the end of such forbearance, evaluate the borrower’s ability to return to making regular mortgage payments, and based on that evaluation; 
(D)if the borrower is able to return to making regular mortgage payments at the end of the forbearance period, at the borrower’s request and in accordance with the borrower’s choice— (i)reinstate the loan with no penalties, fees, or interest accrued beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract and with no modification fees charged to the borrower; 
(ii)provide a written repayment plan with no penalties, fees, or interest accrued beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract and with no modification fees charged to the borrower; or (iii) (I)at the borrower’s request, modify the borrower’s loan to extend the term for a period that is at least the same period as the length of the forbearance, with all payments that were not made during the forbearance distributed across the payments added by the extension at the same intervals as the borrower’s existing payment schedule and evenly distributed across those intervals, with no penalties, fees, or interest accrued beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract and with no modification fees charged to the borrower; and 
(II)notify the borrower in writing of the extension, including provision of a new payment schedule and date of maturity, and that the borrower shall have the election of prepaying the forborne payments at any time, in a lump sum or otherwise; (iv) (I)if the borrower elects to modify the loan to capitalize a resulting escrow shortage or deficiency, the servicer may modify the borrower’s loan by re-amortizing the principal balance and extending the term of the loan sufficient to maintain the regular mortgage payments, with no penalties, fees, or interest accrued beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract and with no modification fees charged to the borrower; and 
(II)notify the borrower in writing of the extension, including provision of a new payment schedule and date of maturity, and that the borrower shall have the election of prepaying the suspended payments at any time, in a lump sum or otherwise; or (v)if the borrower is financially unable to return to making regular mortgage payments at the end of the forbearance period and if the borrower elects, or if the borrower is able to return to making regular mortgage payments but so elects— 
(I)evaluate the borrower for all loan modification options without regard to whether the borrower has previously requested, been offered, or provided a loan modification or other loss mitigation option, including— (aa)further extending the borrower’s repayment period; or 
(bb)other modification options available to the servicer under the terms of their loan and existing laws and policies; and (II)if the borrower qualifies for such a modification, modify the borrower’s loan to provide a loan with such terms as to provide an affordable payment, with no penalties, additional interest beyond the amounts scheduled to be calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract in effect at the time the borrower entered into the forbearance, and with no modification fees charged to the borrower. 
(2)Notification 
(A)In generalEach servicer of a Federally backed mortgage loan shall notify the borrower of their right to request forbearance under this section throughout the period of the COVID–19 emergency— (i)on, or accompanying, each periodic statement provided to the borrower; and 
(ii)in any oral or written communication by the servicer with or to the borrower. (B)Manner of notification (i)Written notificationAny written notification required under subparagraph (A)— 
(I)shall be provided— (aa)in English and Spanish at a minimum; and 
(bb)at least as clearly and conspicuously as the most clear and conspicuous disclosure on the document; (II)shall include the notification of the availability of language assistance and housing counseling; and 
(III)may be provided by first-class mail or electronically, if the borrower has otherwise consented to electronic communication with the servicer and has not revoked such consent. (ii)Oral notificationAny oral notification required under subparagraph (A) shall be provided in the language the servicer otherwise uses to communicate with the borrower. 
(iii)Written translationsIn providing written notifications in languages other than English under clause (i), a servicer may rely on written translations developed by the Federal Housing Finance Agency or the Bureau of Consumer Financial Protection. (3)Foreclosure moratoriumExcept with respect to a vacant or abandoned property, a servicer of a Federally backed mortgage loan may not initiate any judicial or non-judicial foreclosure process, move for a foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale for not less than the 60-day period beginning on March 18, 2020. 
(d)EnforcementThe provisions of this section shall be enforceable using the remedies available— (1)to the Federal agency insurer, guarantor, originator, or purchaser of the Federally backed mortgage loan; and 
(2)under the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.). 2.Forbearance of residential mortgage loan payments for multifamily properties with federally backed loans (a)In generalDuring the covered period, a multifamily borrower with a Federally backed multifamily mortgage loan experiencing a financial hardship due, directly or indirectly, to the COVID–19 emergency may request a forbearance under the terms set forth in this section. 
(b)Request for reliefA multifamily borrower with a Federally backed multifamily mortgage loan that was current on its payments as of February 1, 2020, may submit an oral or written request for forbearance under subsection (a) to the borrower’s servicer affirming that the multifamily borrower is experiencing a financial hardship during the COVID–19 emergency. (c)Forbearance period (1)In generalUpon receipt of an oral or written request for forbearance from a multifamily borrower, a servicer shall— 
(A)document the financial hardship; (B)provide the forbearance for up to 30 days; and 
(C)extend the forbearance for up to 2 additional 30-day periods upon the request of the borrower provided that, the borrower’s request for an extension is made during the covered period, and, at least 15 days prior to the end of the forbearance period described under subparagraph (B). (2)Right to discontinueA multifamily borrower shall have the option to discontinue the forbearance at any time. 
(d)Renter protections during forbearance periodA multifamily borrower that receives a forbearance under this section may not, for the duration of the forbearance— (1)evict or initiate the eviction of a tenant from a dwelling unit located in or on the applicable property solely for nonpayment of rent or other fees or charges; or 
(2)charge any late fees, penalties, or other charges to a tenant described in paragraph (1) for late payment of rent. (e)NoticeA multifamily borrower that receives a forbearance under this section— 
(1)may not require a tenant to vacate a dwelling unit located in or on the applicable property before the date that is 30 days after the date on which the borrower provides the tenant with a notice to vacate; and (2)may not issue a notice to vacate under paragraph (1) until after the expiration of the forbearance. 
(f)DefinitionsIn this section: (1)Applicable propertyThe term applicable property, with respect to a Federally backed multifamily mortgage loan, means the residential multifamily property against which the mortgage loan is secured by a lien. 
(2)Federally backed multifamily mortgage loanThe term Federally backed multifamily mortgage loan includes any loan (other than temporary financing such as a construction loan) that— (A)is secured by a first or subordinate lien on residential multifamily real property designed principally for the occupancy of 5 or more families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and 
(B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association. (3)Multifamily borrowerThe term multifamily borrower means a borrower of a residential mortgage loan that is secured by a lien against a property comprising 5 or more dwelling units. 
(4)COVID–19 emergencyThe term COVID–19 emergency means the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.). (5)Covered periodThe term covered period means the period beginning on the date of enactment of this Act and ending on the sooner of— 
(A)the termination date of the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.); or (B)December 31, 2020. 
VIICurrent expected credit losses impact study and operating delay 
1.DefinitionsIn this Act— (1)the term appropriate committees of Congress means— 
(A)the Committee on Banking, Housing, and Urban Affairs of the Senate; and (B)the Committee on Financial Services of the House of Representatives; 
(2)the term CECL means the accounting standard in Accounting Standards Update 2016–13, Financial Instruments—Credit Losses (Topic 326), issued by the Financial Accounting Standards Board in June 2016, as amended by Accounting Standards Update 2018–19, Codification Improvements to Topic 326, Financial Instruments—Credit Losses, issued by the Financial Accounting Standards Board in November 2018; (3)the term Commission means the Securities and Exchange Commission; 
(4)the term Federal financial regulators means— (A)the Secretary of the Treasury; 
(B)the Board of Governors of the Federal Reserve System; (C)the Bureau of Consumer Financial Protection; 
(D)the Comptroller of the Currency; (E)the Commodity Futures Trading Commission; 
(F)the Federal Deposit Insurance Corporation; (G)the Director of the Federal Housing Finance Agency; and 
(H)the National Credit Union Administration; and (5)the term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)). 
2.Study and report 
(a)In generalThe Commission and the Federal financial regulators, in consultation with the Financial Accounting Standards Board, shall conduct a quantitative study of— (1)the potential impact that the implementation of CECL may have on the availability of credit, with a particular focus on the impact on that availability— 
(A)for consumers and small business concerns; and (B)with respect to the credit products on which consumers and small business concerns rely during periods of economic expansion and during recessions; 
(2)whether implementing CECL could— (A)accelerate the depletion of regulatory capital that is available for lending purposes during a recession; 
(B)have a greater impact on regulatory capital, or extend the period in which regulatory capital is reduced, during a recession; or (C)pose any other systemic risks to the economy of the United States; 
(3)the potentially disproportionate impact that the implementation of CECL may have on financial institutions, taking into account— (A)the various sizes and levels of complexity of those financial institutions; and 
(B)the different amounts of resources that are available to those financial institutions; (4)the potential impact that the implementation of CECL may have on the decisions made by investors; and 
(5)the potential competitive impact that the implementation of CECL may have on institutions in the United States as a result of differing international accounting standards used to measure credit loss. (b)ReportNot later than 1 year after the date of enactment of this Act, the Commission and the Federal financial regulators shall submit to the Financial Accounting Standards Board and the appropriate committees of Congress a report— 
(1)regarding the results of the study conducted under subsection (a); and (2)that shall include— 
(A)the identification of any negative impacts resulting from the implementation of CECL; and (B)recommendations for changes to CECL to eliminate or mitigate the negative impacts described in subparagraph (A). 
3.Cost-benefit study of CECL impact on non-financial institutions, insurers, and Government-sponsored enterprises 
(a)StudyThe Commission and the Federal financial regulators, in consultation with the Financial Accounting Standards Board, shall carry out a study on the potential costs and benefits of the impact of CECL on non-financial institutions, the insurance industry (including reinsurance), and Government-sponsored enterprises. (b)ReportNot later than 1 year after the date of enactment of this Act, the Commission and the Federal financial regulators shall submit to the Financial Accounting Standards Board and the appropriate committees of Congress a report containing all findings and determinations made in carrying out the study required under subsection (a). 
4.Delay in implementation of CECLBeginning on the date of enactment of this Act neither the Commission nor any of the Federal financial regulators may require a person to comply with CECL. VIIIPersonalized Care Act 1.Health savings account eligibility (a)In generalParagraph (1) of section 223(c) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)Eligible individualThe term eligible individual means, with respect to any month, any individual if such individual is— (A)covered under— 
(i)a group or individual health plan, (ii)health insurance coverage, including a short term limited duration plan or medical indemnity plan, or 
(iii)a government plan, including coverage under the Medicare program under part A or part B of title XVIII of the Social Security Act, the Medicaid program under title XIX of such Act, the CHIP program under title XXI of such Act or a qualified CHIP look-alike program (as defined in section 2107(g) of such Act), medical coverage under chapter 55 of title 10, United States Code (including coverage under the TRICARE program), a health care program under chapter 17 or 18 of title 38, United States Code, as determined by the Secretary of Veterans Affairs in coordination with the Secretary of Health and Human Services and the Secretary, a medical care program of the Indian Health Service or a tribal organization, or coverage under chapter 89 of title 5, United States Code, or (B)a participant in a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)),as of the 1st day of such month.. 
(b)Conforming amendments 
(1)Subsection (c) of section 223 of such Code is amended by striking paragraphs (2) and (3) and by redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively. (2)Paragraphs (2)(A) and (2)(B) of section 223(b) of such Code are each amended by striking a high deductible health plan and inserting a health plan, insurance, or ministry described in subsection (c)(1). 
(3)Paragraph (8)(A)(ii) of section 223(b) of such Code is amended by striking high deductible health plan and inserting health plan, insurance, or ministry described in subsection (c)(1). (4)Section 223(g)(1) of such Code is amended— 
(A)by striking subsections (b)(2) and (c)(2)(A) both places it appears and inserting subsection (b)(2); and (B)by striking for calendar year 2016 in subparagraph (B) and all that follows through  calendar year 2003. and inserting  calendar year 1997 for calendar year 2016 in subparagraph (A)(ii) thereof.. 
(5)The heading of subparagraph (B) of section 223(b)(8) of such Code is amended by striking high deductible health plan. (6)Section 26(b)(2)(S) of such Code is amended by striking high deductible health plan. 
(7)The heading of paragraph (3) of section 106(e) of such Code is amended by striking high deductible health plan. (8)Clause (ii) of section 106(e)(5)(B) of such Code is amended by striking a high deductible health plan and inserting a health plan. 
(9)Paragraph (9) of section 408(d) of such Code is amended— (A)by striking the high deductible health plan covering in subparagraph (C)(i)(I) and inserting health plan, insurance, or ministry of; 
(B)by striking a high deductible health plan the first place it appears in subparagraph (C)(ii)(II) and inserting a health plan, insurance, or ministry described in section 223(c)(1); (C)by striking a high deductible health plan the second place it appears in subparagraph (C)(ii)(II) and inserting any such plan, insurance, or ministry; and 
(D)by striking high deductible health plan in the heading of subparagraph (D). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 
2.Increase in HSA contribution limits 
(a)In generalParagraph (2) of section 223(b) of the Internal Revenue Code of 1986 is amended— (1)by striking $2,250 in subparagraph (A) and inserting $10,800; and 
(2)by striking $4,500 in subparagraph (B) and inserting $29,500. (b)Cost-of-Living adjustmentParagraph (1) of section 223(g) of the Internal Revenue Code of 1986, as amended by section 2, is amended— 
(1)by striking Each and inserting In the case of a taxable year beginning after 2020, each; and (2)by striking calendar year 1997 and inserting calendar year 2019. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 3.Payment of health plan and health insurance premiums from HSA (a)In generalParagraph (2) of section 223(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking subparagraph (B); (2)by redesignating subparagraph (C) as subparagraph (B); 
(3)by striking Subparagraph (B) shall not apply to any expense for coverage under in subparagraph (B), as so redesignated, and inserting Subparagraph (A) shall not apply to any payment for insurance other than; and (4)in subparagraph (B), as so redesignated— 
(A)by striking or at the end of clause (iii); (B)by striking the period at the end of clause (iv) and inserting , or; and 
(C)by adding at the end the following new clause:  (v)a health plan or health insurance coverage described in subsection (c)(1)(A).. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 4.Treatment of medical care service arrangements (a)Inclusion as medical expensesParagraph (2) of section 223(d) of the Internal Revenue Code of 1986, as amended by section 4, is further amended by adding at the end the following new subparagraph: 
 
(C)Inclusion of medical care service arrangementsThe term qualified medical expenses shall include— (i)periodic fees paid to a physician for a defined set of medical services or for the right to receive medical services on an as-needed basis; and 
(ii)amounts prepaid for medical services designed to screen for, diagnose, cure, mitigate, treat, or prevent disease and promote wellness.. (b)Arrangement not To be treated as health insuranceSubsection (c) of section 223 of the Internal Revenue Code of 1986, as amended by section 2(b), is further amended by adding at the end the following new paragraph: 
 
(4)Treatment of medical care service arrangementsAn arrangement under which an individual is provided medical services in exchange for a fixed periodic fee or payment for such services shall not be treated as a health plan, insurance, or arrangement described in paragraph (1).. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 
5.Periodic provider fees treated as medical care 
(a)In generalSection 213(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (12)Periodic provider feesPeriodic fees paid for a defined set of medical services provided on an as-needed basis shall be treated as amounts paid for medical care.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 6.Expanding over-the-counter drug coverage and restoring lower penalty for nonqualified distributions (a)Over-the-Counter coverageSection 223(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking the last sentence and inserting the following: Such term shall include an amount paid for any prescription or over-the-counter medicine or drug.. 
(b)PenaltySection 223(e)(4)(A) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 10 percent. (c)Effective dateThe amendments made by this section shall apply to distributions made in taxable years beginning after December 31, 2019. 
7.Treatment of health care sharing ministries 
(a)Inclusion as medical expensesParagraph (2) of section 223(d) of the Internal Revenue Code of 1986, as amended by sections 4 and 5, is further amended by adding at the end the following new subparagraph:  (D)Inclusion of health care sharing ministriesThe term qualified medical expenses shall include amounts paid by a member of a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) for— 
(i)the sharing of medical expenses among members, and (ii)administrative fees of the ministry.. 
(b)Health care sharing ministry not To be treated as health insuranceSubsection (c) of section 223 of the Internal Revenue Code of 1986, as amended by sections 2 and 5, is further amended by adding at the end the following new paragraph:  (5)Treatment of health care sharing ministriesA health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall not be treated as a health plan or insurance for purposes of this title.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. IX2019 tax filing deadline extension 1.Extending deadline to November 15, 2020 (a)In generalFor purposes of any return made under section 6012(a)(1), 6013, or 6017 on the basis of calendar year 2019, section 6072(a) of the Internal Revenue Code of 1986 shall be applied by substituting 15th day of November for 15th day of April. 
(b)Interest on withholding overpaymentsFor the purposes of any tax deducted and withheld at the source during calendar year 2019, section 6513(b)(1) of the Internal Revenue Code of 1986 shall be applied by inserting (the 15th day of November in the case of a taxable year ending on December 31, 2019) before the period at the end. (c)Failure by individual To pay estimated income taxIn the case of an installment of estimated tax with respect to 2019, section 6654(b)(2)(A) of the Internal Revenue Code of 1986 shall be applied by inserting (the 15th day of November in the case of a taxable year ending on December 31, 2019) before the comma at the end. 
 
